Title: To Benjamin Franklin from Landais, 7 July 1780
From: Landais, Pierre
To: Franklin, Benjamin


May it please your Excellency
Alliance at Groix 7th July 1780.
I have waited ’till now for your Order for Sailing as you announced me another letter in yours of the 24th. June, to Come by the next Post—but since you have wrote me nothing and that you charged me in that letter with the prejudicial delay of the Sailing of the Alliance, and given no hopes of having my People righted, I have prevailed upon them to go to our own Country to seek Justice.
I have for my own part been treated very ill, and my Purser has been Put into Prison, but I hope We will have Satisfaction for the injury and I now acquaint you that I am getting under Sail to go to America.
I have the Honor to be Your most Obedient humble Servt.
P: Landais Captain of the Alliance
Doctor Franklin
 
Notation: P. Landais Groix July 7. 80
